DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement filed on 1/7/2021 has been considered.
Drawings
The drawings filed on 1/7/2021 are acceptable.
Specification
The abstract of the disclosure and the specification filed on 1/7/2021 are acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 11, 13-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chen et al. (US 20140252608).

    PNG
    media_image1.png
    494
    664
    media_image1.png
    Greyscale

Regarding claim 1, Chen discloses:
A semiconductor device, comprising: 
a semiconductor substrate (201, ¶0020); 
a conductive pad (307, ¶0017) on a first surface of the semiconductor substrate; 
a passivation layer (SiN layer 502, ¶0018, ¶0028) on the first surface of the semiconductor substrate, the passivation layer having a first opening that exposes a portion of the conductive pad (307); an organic dielectric layer (polymer layer 504, ¶0018) on the passivation layer (502), the organic dielectric layer having a second opening; and 
a bump structure (501 and 503, ¶0017, ¶0018 taken together), on the conductive pad and in the first and second openings, wherein the organic dielectric layer (504) includes a material different from a material of the passivation layer (502), wherein the second opening is spatially connected to the first opening and exposes a portion of the passivation layer, and wherein the bump structure includes a pillar pattern (501, 503) in contact with the passivation layer and the organic dielectric layer.
Regarding claim 2, Chen further discloses:
wherein the bump structure further includes a solder pattern (507, ¶0018) on the pillar pattern (501, 503).
Regarding claim 3,  Chen further discloses:
wherein the pillar pattern (501, 503) contacts the conductive pad (307) and extends onto a top surface of the organic dielectric layer (504).
Regarding claim 4, Chen further discloses:
a width of the pillar pattern (501, 503) is greater than a width of the second opening, and the width of the second opening is greater than a width of the first opening.
Regarding claim 6, Chen further discloses:
wherein a top surface of the pillar pattern (501, 503) is flat.
Regarding claim 7, Chen further discloses:
wherein the pillar pattern includes a seed pattern and a conductive pattern on the seed pattern (¶0027).
Regarding claim 8, Chen further discloses:
wherein the conductive pattern includes conductive layers comprising: a first conductive layer on the seed pattern; a second conductive layer on the first conductive layer; and a third conductive layer on the second conductive layer (¶0027).
Regarding claim 11, Chen further discloses:
wherein the passivation layer (502) includes a silicon-containing layer (¶0018, ¶0028).  
Regarding claim 13, Chen discloses:
A semiconductor device, comprising: 
a semiconductor substrate (201); 
a conductive pad (307) on a first surface of the semiconductor substrate; 
a silicon-containing layer (502) on the first surface of the semiconductor substrate and exposing a portion of the conductive pad; 
a polymer layer (504) on the silicon-containing layer and exposing a portion of theAttorney Docket No.: SAM-58213 silicon-containing layer and the portion of the conductive pad;
a pillar pattern (501, 503) on the conductive pad and in contact with the silicon-containing (502) layer and the polymer layer (504); and 
a solder pattern (507, ¶0018) on the pillar pattern
Regarding claim 14, Chen further discloses:
wherein the polymer layer (504) exposes a top surface of the silicon-containing layer (502), and the pillar pattern (501, 503) is in contact with the exposed top surface of the silicon-containing layer and a top surface of the polymer layer.  
Regarding claim 15, Chen further discloses:
wherein the pillar pattern (501, 503) is in contact with an inner wall of the silicon-containing layer (502) and an inner wall of the polymer layer (504), wherein the inner wall of the polymer layer is not aligned with the inner wall of the silicon-containing layer.
Regarding claim 16, the prior art does not disclose “wherein the pillar pattern includes a seed pattern and a conductive pattern on the seed pattern, wherein the seed pattern covers an exposed top surface of the conductive pad, an inner wall and a top surface of the silicon-containing layer, and an inner wall and a top surface of the polymer layer” in combination with the remaining claimed features.
Regarding claim 17, Chen further discloses:
wherein a contact area (two surfaces of 504) between the pillar pattern and the polymer layer is greater than a contact area (one surface of 502) between the pillar pattern and the silicon-containing layer.  
Regarding claim 18, Chen further discloses:
 wherein the silicon-containing layer includes silicon and nitrogen (¶0028), and the polymer layer includes photosensitive polyimide (¶0029).
Regarding claim 19, Chen discloses:
A semiconductor device, comprising: 
a semiconductor substrate (201);
a circuit layer (including transistors 207, ¶0017) on the semiconductor substrate; 
a conductive pad (307) on the circuit layer; 
a silicon-containing layer (502) on the conductive pad, the silicon-containing layer having a first opening; 
a polymer layer (504) on the silicon-containing layer, the polymer layer having a second opening; and 
a bump (501, 503) structure disposed on the conductive pad, wherein the circuit layer includes: 
an integrated circuit (207) on a first surface of the semiconductor substrate; 
a dielectric layer (113, 115, 117, ¶0017) on the first surface of the semiconductor substrate, the dielectric layer covering the integrated circuit (207); and 
an interconnection structure in the dielectric layer, the interconnection structure coupled to the integrated circuit, the interconnection structure including a wiring pattern (301, 303, 305, ¶0017) and a via pattern (401, 403, 405, ¶0017), wherein the first opening exposes a portion of the conductive pad (307) and an inner wall of the silicon-containing layer (502), wherein the second opening is spatially connected to the first opening and exposes a topAttorney Docket No.: SAM-58213 surface of the silicon-containing layer (502), and wherein the bump structure includes: a pillar pattern (501, 503) in the first and second openings and in contact with the conductive pad, the inner wall and the exposed top surface of the silicon-containing layer, and an inner wall and a top surface of the polymer layer; and 
a solder pattern (507) on the pillar pattern, wherein the pillar pattern includes: a seed pattern in contact with the conductive pad (¶0027) ; and a conductive pattern on the seed pattern (¶0027).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen.
Regarding claim 5, Chen does not disclose “wherein the width of the pillar pattern is equal to or greater than about 20 µm and equal to or less than about 70 µm, the width of the second opening is equal to or greater than about 10 µm and less than about 20 µm, and the width of the first opening is equal to or greater than about 5 µm and less than about 10 µm”.  Applicant is advised that a change in size or shape or both is an unpatentable modification when it results in optimum conditions that differ from the prior art in degree but not in kind.  In Re Rose, 220 F.2d 459, 105 USPQ 237, In reDailey, 357 F.2d 669, 149 USPQ 47). In the instant case and change in the size of the pillars and openings would not modify the function of the openings or the pillars, therefore the claimed device was not patentably distinct from the prior art device.

Allowable Subject Matter
Claims 9, 10, 12, 20  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 9, the prior art does not disclose “wherein a top surface of the first conductiveAttorney Docket No.: SAM-58213 layer is at a level higher than a level of a top surface of the organic dielectric layer” in combination with the remaining claimed features.
Regarding claim 10, the prior art does not disclose “wherein the third conductive layer includes a material the same as a material of the first conductive layer, and the second conductive layer includes a material different from the material of the first conductive layer and from the material of the third conductive layer” in combination with the remaining claimed features.

Regarding claim 12, the prior art does not disclose “wherein the passivation layer includes: a first passivation layer; and a second passivation layer on the first passivation layer and including a material different from a material of the first passivation layer, wherein an inner wall of the second passivation layer is coplanar with an inner wall of the first passivation layer and is in contact with the pillar pattern” in combination with the remaining claimed features.
Regarding claim 20, the prior art does not disclose “wherein the conductive pattern includes: a first conductive part on the seed pattern, the first conductive part including a first metal; a second conductive part on the first conductive part, the second conductive part including a second metal; and a third conductive part on the second conductive part, the third conductive part including the first metal, wherein the second metal is different from the first metal” in combination with the remaining claimed features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/           Primary Examiner, Art Unit 2899